DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 8 is rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “computer program product comprising a machine-readable medium storing instructions”.  The claims fall outside the scope of patent-eligible subject matter at least because the claimed computer-readable storage medium in light of the supporting disclosure is broad enough to encompass transitory embodiments. Examiner interprets the term “computer program product” as encompassing the program itself (i.e., a program per se) and any means by which the program can be embodied, conveyed or distributed, including ineligible transitory propagating signals. The subsequent recitation of a machine-readable medium excludes the program per se embodiments, but does not eliminate the transitory propagating signal embodiments. The specification does not provide a strong enough definition of machine-readable medium to limit the claim to eligible embodiments. See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and 
In view of the above, it is suggested to the Applicant to amend the claim to recite a ‘non-transitory machine readable medium” in order to overcome this rejection as set forth above.

Claims 9-14 is rejected by virtue of their dependency on claim 8. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11, 15  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al (US 20210320861 A1, Priority Date: June 14, 2018) in view of Filsfils et al (US 20150304206 A1).

Regarding claim 1, Dutta’861 discloses a method for use with a software-defined network controller (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044), the method comprising: 
assigning a segment identifier (see, node label to identify node segment as a hop, par 0049) to an endpoint node  within a destination domain of a plurality of domains (see, fig. 10, SDN controller assigns node for each node in the network including destination node in destination area, par 0049, 0053 and 0107), wherein adjacent domains of the plurality of domains are connected via domain border routers (see, fig. 10, Area Border Routers connects different area of multiple areas par 0107, 608); 
assigning a respective segment identifier to each domain of the plurality of domains (see, fig.10, remote PCE (SDN controller) assigns path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, abstract, par 0101, 0107, 0109 and 0125), wherein each domain border router advertises the segment see, path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, par 0101, 0107, 0109) of the respective two adjacent domains (see, ABR advertises all path label mappings in its area to SDN Controller, par 0608. Noted, as shown in Fig. 10, R4 in both area-1 and area-2, therefore advertises path labels of adjacent areas of area-1 and area-2, par 0107 and 0125); and 
responsive to a request from a headend node within a source domain of the plurality of domains, computing a path from the headend node to the endpoint node (see, fig. 10, SDN controller computes explicit path upon receives request from head-end node in area-1 to compute the optimal path across multiple areas to a destination, par 0053, 0107), wherein the path includes (ii) the segment identifier of the endpoint node (see, explicit path computed by SDN controller contains the node labels including destination node, par 0053).
Dutta’861 discloses all the claim limitations but fails to explicitly teach:
wherein adjacent domains of the plurality of domains are connected via a respective set of two or more domain border routers; 
wherein the path includes (i) the segment identifiers of any domains between the headend node and the endpoint node, and (ii) the segment identifier of the endpoint node.

However Filsfils’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses:
wherein adjacent domains of the plurality of domains are connected via a respective set of two or more domain border routers (see, fig. 1, multiple border routers of multiple ASes provides communication between various ASes, par 0004 and 0021. Noted, fig. 1, border router (PE) C in AS1 connected with BR D in AS2 as shown in fig. 1, so PE C and PE D corresponding to a respective set of two or more domain border routers); 
wherein the path includes (i) the segment identifiers of any domains between the headend node and the endpoint node, and (ii) the segment identifier of the endpoint node (see, route (path) includes SID of Peer Node (including egress PE) and Peer Group (PeerGroup or "PeerAS"), par 0037 and 0054-0055).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Filsfils’206 into that of Dutta’861. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).

Regarding claim 4, Dutta’861 discloses the method of claim 1 (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044), wherein one or more intermediate domains of the plurality of domains are arranged between the source domain and the destination domain (see, Fig. 10, area-2 located in the middle between area-1 and area-3 on the path, par 0107 and 0112).

Regarding claim 8, Dutta’861 discloses a computer program product for use with a software-defined network controller (see, Fig. 1 and 23, SDN controller 120 (PCE) implemented by computer for source routing in communication network 110, par 0044), 
the computer program product (see, fig. 23, computer 2300, par 0922) comprising a computer-readable storage medium having computer-readable program code embodied therewith (see, computer 2300 includes memory 2304 running computer instructions, par 0922, 0927), the computer-readable program code executable by one or more computer processors (see, computer instructions running by processor 2302 having a set of processor cores, par 0922 and 0927) to perform an operation comprising: 
assigning a segment identifier (see, node label to identify node segment as a hop, par 0049) to an endpoint node within a destination domain of a plurality of domains (see, fig. 10, SDN controller assigns node for each node in the network including destination node in destination area, par 0049, 0053 and 0107), wherein adjacent domains of the plurality of domains are connected via domain border routers (see, fig. 10, Area Border Routers connects different area of multiple areas par 0107, 608);  17PATENT Attorney Docket No.: 1022642US01 (103711) 
assigning a respective segment identifier to each domain of the plurality of domains (see, fig.10, remote PCE (SDN controller) assigns path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, abstract, par 0101, 0107, 0109 and 0125), wherein each domain border router advertises the segment identifiers (see, path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, par 0101, 0107, 0109) of the respective two adjacent domains (see, ABR advertises all path label mappings in its area to SDN Controller, par 0608. Noted, as shown in Fig. 10, R4 in both area-1 and area-2, therefore advertises path labels of adjacent areas of area-1 and area-2, par 0107 and 0125); and 
responsive to a request from a headend node within a source domain of the plurality of domains, computing a path from the headend node to the endpoint node (see, fig. 10, SDN controller computes explicit path upon receives request from head-end node in area-1 to compute the optimal path across multiple areas to a destination, par 0053, 0107), wherein the path includes (ii) the segment identifier of the endpoint node (see, explicit path computed by SDN controller contains the node labels including destination node, par 0053).
Dutta’861 discloses all the claim limitations but fails to explicitly teach:
wherein adjacent domains of the plurality of domains are connected via a respective set of two or more domain border routers; 
wherein the path includes (i) the segment identifiers of any domains between the headend node and the endpoint node, and (ii) the segment identifier of the endpoint node.

However Filsfils’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses:
see, fig. 1, multiple border routers of multiple ASes provides communication between various ASes, par 0004 and 0021. Noted, fig. 1, border router (PE) C in AS1 connected with BR D in AS2 as shown in fig. 1, so PE C and PE D corresponding to a respective set of two or more domain border routers); 
wherein the path includes (i) the segment identifiers of any domains between the headend node and the endpoint node, and (ii) the segment identifier of the endpoint node (see, route (path) includes SID of Peer Node (including egress PE) and Peer Group (PeerGroup or "PeerAS"), par 0037 and 0054-0055).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Filsfils’206 into that of Dutta’861. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).

Regarding claim 11, Dutta’861 discloses the computer program product of claim 8 (see, fig. 23, computer 2300, par 0922), wherein one or more intermediate domains of the plurality of domains are arranged between the source domain and the destination domain (see, Fig. 10, area-2 located in the middle between area-1 and area-3 on the path, par 0107 and 0112).

Regarding claim 15, Dutta’861 discloses a system (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034) comprising: 
a plurality of network devices arranged in a plurality of domains (see, fig. 10, a plurality routers in a plurality areas on the path, par 0107), the plurality of network devices (see, fig. 10, routers, par 0107) comprising: 
see, Area Border Router (ABR), par 0608); 
a headend node in a source domain (see, fig. 10, router R1 as source of the path in area-1, par 0107); and 
an endpoint node in a destination domain (see, fig. 10, router R8 as destination of the path in area-3, par 0107); and 
a network controller (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044) configured to: 
assign a segment identifier to the endpoint node (see, fig. 10, SDN controller assigns node for each node in the network including destination router in destination area, par 0049, 0053 and 0107); 
assign a respective segment identifier to each domain of the plurality of domains (see, fig.10, remote PCE (SDN controller) assigns path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, abstract, par 0101, 0107, 0109 and 0125), wherein each domain border router advertises the segment identifiers (see, path label (path address/path identifier/path SID) used to encode a set of hops as one area of multiple areas, par 0101, 0107, 0109) of the two adjacent domains (see, ABR advertises all path label mappings in its area to SDN Controller, par 0608. Noted, as shown in Fig. 10, R4 in both area-1 and area-2, therefore advertises path labels of adjacent areas of area-1 and area-2, par 0107 and 0125); and 
compute a path from the headend node to the endpoint node (see, fig. 10, SDN controller computes explicit path upon receives request from head-end node in area-1 to compute the optimal path across multiple areas from source to a destination, par 0053, 0107), wherein the path includes (ii) the segment identifier of the endpoint node (see, explicit path computed by SDN controller contains the node labels including destination node, par 0053). 

one or more sets of domain border routers, wherein each set comprises a respective two or more domain border routers between two adjacent domains; 
wherein the path includes (i) the segment identifiers of any domains between the headend node and the endpoint node, and (ii) the segment identifier of the endpoint node.

However Filsfils’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses:
one or more sets of domain border routers (see, fig. 1, multiple border routers of multiple ASes provides communication between various ASes, par 0004 and 0021), wherein each set comprises a respective two or more domain border routers between two adjacent domains (see, fig. 1, border router (PE) C in AS1 connected with BR D in AS2 as shown in fig. 1, so set of PE C and PE D corresponding to a respective set of two or more domain border routers, par 0004 and 0021); 
wherein the path includes (i) the segment identifiers of any domains between the headend node and the endpoint node, and (ii) the segment identifier of the endpoint node(see, route (path) includes SID of Peer Node (including egress PE) and Peer Group (PeerGroup or "PeerAS"), par 0037 and 0054-0055).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Filsfils’206 into that of Dutta’861. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).

Regarding claim 18, Dutta’861 discloses the system of claim 15 (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034), wherein one or more intermediate domains are arranged between the source domain and the destination domain (see, Fig. 10, area-2 located in the middle between area-1 and area-3 on the path, par 0107 and 0112).

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta’861 in view of Filsfils’206 as applied to claim 1, 8 and 15 respectively above, and further in view of Sarkar et al "Anycast Segments in MPLS based Segment Routing draft-ietf-spring-mpls-anycast-segments-02"Jan 9,2018 [https://datatracker.ietf.org/doc/html/draft-ietf-spring-mpls-anycast-segments-02].

Regarding claim 2, Dutta’861 modified by Filsfils’206 discloses the method of claim 1 (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044). 
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: wherein assigning the respective segment identifier assigned to each domain comprises assigning a respective anycast domain segment identifier.

However Sarkar from the same field of endeavor (see, Figure 1, network including two groups of transit devices with anycast address and anycast SID, Page 3 paragraph 3) discloses: wherein assigning the respective segment identifier assigned to each domain comprises assigning a respective anycast domain segment identifier (see, an operator form a anycast group with notes and picking a anycast address and a segment identifier (SID) to represent the group, Page 2 paragraph 2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention Page 2 paragraph 2).

Regarding claim 3, Dutta’861 discloses the method of claim 2 (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044), further comprising: responsive to computing the path, transmitting a stack of labels to the headend node comprising (ii) (see, controller to compute the optimal path to a destination upon request from sender of a source routed MPLS packet, stack of the explicit path contains the node labels including destination node, par 0053).
Dutta’861 discloses all the claim limitations but fails to explicitly teach:
a stack of labels to the headend node comprising (i) and (ii), wherein the anycast domain segment identifiers configure the domain border routers to forward traffic along a shortest interior gateway path through the respective domains.

However Filsfils’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses: a stack of labels to the headend node comprising (i) and (ii) (see, stack label for route (path) includes SID of Peer Node (including egress PE) and Peer Group (PeerGroup or "PeerAS"), par 0031, 0037 and 0054-0055). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Filsfils’206 into that of Dutta’861. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).


However Sarkar from the same field of endeavor (see, Figure 1, network including two groups of transit devices with anycast address and anycast SID, Page 3 paragraph 3) discloses: wherein the anycast domain segment identifiers configure the domain border routers to forward traffic along a shortest interior gateway path through the respective domains (see, Source device finds out the topologically nearest device that originated the anycast segment and forwards packets destined to the same on the shortest-path to the nearest device, Page 2 paragraph 2)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sarkar into that of Dutta’861 modified by Filsfils’206. The motivation would have been to extended the use of anycast addresses to SR networks (Page 2 paragraph 2).


Regarding claim 9, Dutta’861 modified by Filsfils’206 discloses the computer program product of claim 8 (see, Fig. 1 and 23, SDN controller 120 (PCE) implemented by computer for source routing in communication network 110, par 0044). 
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: wherein assigning the respective segment identifier assigned to each domain comprises assigning a respective anycast domain segment identifier.

see, Figure 1, network including two groups of transit devices with anycast address and anycast SID, Page 3 paragraph 3) discloses: wherein assigning the respective segment identifier assigned to each domain comprises assigning a respective anycast domain segment identifier (see, an operator form a anycast group with notes and picking a anycast address and a segment identifier (SID) to represent the group, Page 2 paragraph 2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Sarkar into that of Dutta’861 modified by Filsfils’206. The motivation would have been to extended the use of anycast addresses to SR networks (Page 2 paragraph 2).

Regarding claim 10, Dutta’861 discloses the computer program product of claim 9 (see, Fig. 1 and 23, SDN controller 120 (PCE) implemented by computer for source routing in communication network 110, par 0044), the operation further comprising: responsive to computing the path, transmitting a stack of labels to the headend node comprising (ii) (see, controller to compute the optimal path to a destination upon request from sender of a source routed MPLS packet, stack of the explicit path contains the node labels including destination node, par 0053). 
Dutta’861 discloses all the claim limitations but fails to explicitly teach:
a stack of labels to the headend node comprising (i) and (ii), wherein the anycast domain segment identifiers configure the domain border routers to forward traffic along a shortest interior gateway path through the respective domains.

However Filsfils’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses: a see, stack label for route (path) includes SID of Peer Node (including egress PE) and Peer Group (PeerGroup or "PeerAS"), par 0031, 0037 and 0054-0055). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Filsfils’206 into that of Dutta’861. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: wherein the anycast domain segment identifiers configure the domain border routers to forward traffic along a shortest interior gateway path through the respective domains.

However Sarkar from the same field of endeavor (see, Figure 1, network including two groups of transit devices with anycast address and anycast SID, Page 3 paragraph 3) discloses: wherein the anycast domain segment identifiers configure the domain border routers to forward traffic along a shortest interior gateway path through the respective domains (see, Source device finds out the topologically nearest device that originated the anycast segment and forwards packets destined to the same on the shortest-path to the nearest device, Page 2 paragraph 2)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Sarkar into that of Dutta’861 modified by Filsfils’206. The motivation would have been to extended the use of anycast addresses to SR networks (Page 2 paragraph 2).

Regarding claim 16, Dutta’861 modified by Filsfils’206 discloses the system of claim 15 (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034).
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: wherein the respective segment identifier assigned to each domain is an anycast domain segment identifier.

However Sarkar from the same field of endeavor (see, Figure 1, network including two groups of transit devices with anycast address and anycast SID, Page 3 paragraph 3) discloses: wherein the respective segment identifier assigned to each domain is an anycast domain segment identifier (see, an operator form a anycast group with notes and picking a anycast address and a segment identifier (SID) to represent the group, Page 2 paragraph 2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sarkar into that of Dutta’861 modified by Filsfils’206. The motivation would have been to extended the use of anycast addresses to SR networks (Page 2 paragraph 2).

Regarding claim 17, Dutta’861 discloses the system of claim 16 (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034), wherein the network controller (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044) is further configured to: 
see, controller to compute the optimal path to a destination upon request from sender of a source routed MPLS packet, stack of the explicit path contains the node labels including destination node, par 0053).
Dutta’861 discloses all the claim limitations but fails to explicitly teach:
a stack of labels to the headend node comprising (i) and (ii), wherein the anycast domain segment identifiers configure the domain border routers to forward traffic along a shortest interior gateway path through the respective domains.

However Filsfils’206 from the same field of endeavor (see, fig. 1, computer network 100 comprises nodes interconnected by links 115 or networks, par 0021) discloses: a stack of labels to the headend node comprising (i) and (ii) (see, stack label for route (path) includes SID of Peer Node (including egress PE) and Peer Group (PeerGroup or "PeerAS"), par 0031, 0037 and 0054-0055). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Filsfils’206 into that of Dutta’861. The motivation would have been to improve routing scalability when supporting multiple autonomous system (AS) (par 0020).
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: wherein the anycast domain segment identifiers configure the domain border routers to forward traffic along a shortest interior gateway path through the respective domains.

However Sarkar from the same field of endeavor (see, Figure 1, network including two groups of transit devices with anycast address and anycast SID, Page 3 paragraph 3) discloses: wherein the anycast domain segment identifiers configure the domain border routers see, Source device finds out the topologically nearest device that originated the anycast segment and forwards packets destined to the same on the shortest-path to the nearest device, Page 2 paragraph 2)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Sarkar into that of Dutta’861 modified by Filsfils’206. The motivation would have been to extended the use of anycast addresses to SR networks (Page 2 paragraph 2).

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta’861 in view of Filsfils’206 as applied to claims 4, 11 and 18 respectively above, and further in view of Farkas et al (US 20150043383 A1).

Regarding claim 5, Dutta’861 modified by Filsfils’206 discloses the method of claim 4 (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044), further comprising.
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: computing a derived graph, wherein computing the path to the endpoint node is based on the derived graph.

However Farkas’383 from the same field of endeavor (see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: computing a derived graph (see, pruned graph that is derived from LSDB but only comprised of links meeting a constraint, par 0039), wherein computing the path to the see, SPF (Shortest Path First) algorithm is run on a pruned graph that is derived from LSDB (Link State Database), par 0038-0039).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Farkas’383 into that of Dutta’861 modified by Filsfils’206. The motivation would have been to allows a centralized controller to program any egress peer policy at ingress border routers or at hosts within the domain/AS (par 0036).

Regarding claim 6, Dutta’861 modified by Filsfils’206 discloses the method of claim 5 (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044).
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: 
wherein computing the derived graph comprises: 
assigning the respective two or more domain border routers of each set to a respective virtual node associated with the segment identifiers of the two adjacent domains; 
removing all nodes from the source domain except the headend node and any virtual nodes; and 
removing all nodes from the one or more intermediate domains except any virtual nodes.

However Farkas’383 from the same field of endeavor (see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: 
wherein computing the derived graph (see, pruned graph that is derived from LSDB but only comprised of links meeting a constraint, par 0039) comprises: 
see, Fig. 14D, each virtual network, par 0125) to a respective virtual node (see, Fig. 14D, one or more of the NDs 1400A-H implement multiple VNEs (virtual network element act as node), par 0125 and 0128) associated with the segment identifiers (see, Fig. 14D, VLAN ID of virtual networks, par 0071 and 0125) of the two adjacent domains (Fig. 14D, By virtual of IS-IS (Intermediate System to Intermediate System) on virtual networks, intermediate virtual networks exists and connects different virtual networks with VLAN ID, VNE (virtual network element) located on the boundary of each virtual network such as NE 1470A and NE 1470E in fig. 14D, par 0035-0037); 
removing all nodes from the source domain except the headend node and any virtual nodes (Note, Fig. 14D, updating a pruned graph of virtual networks representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including VNEs(virtual network elements), par 0004, 0038-0039, 0128); and 
removing all nodes from the one or more intermediate domains (Note, By virtual of IS-IS (Intermediate System to Intermediate System) on virtual networks, intermediate virtual networks exists, par 0035-0037) except any virtual nodes (Note, Fig. 14D, updating a pruned graph of virtual networks (including intermediate virtual networks) representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including VNEs(virtual network elements), par 0004, 0035-0039, 0128).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Farkas’383 into that of Dutta’861 modified by Filsfils’206. The motivation would have been to allows a centralized controller to program any egress peer policy at ingress border routers or at hosts within the domain/AS (par 0036).

Regarding claim 7, Dutta’861 modified by Filsfils’206 discloses the method of claim 6 (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044).
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: 
wherein the source domain comprises one or more first virtual nodes and the one or more intermediate domains comprise one or more second virtual nodes, the method further comprising: 
adding links from the headend node to each of the one or more first virtual nodes; and 
adding links between each of the one or more second virtual nodes in the one or more intermediate domains.

However Farkas’383 from the same field of endeavor (see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: 
wherein the source domain (see, virtual network containing source VNE, par 0038 and 0128) comprises one or more first virtual nodes (see, Fig. 14D, one or more of the NDs 1400A-H implement multiple VNEs (virtual network element act as node), par 0125 and 0128) and the one or more intermediate domains (Note, By virtual of IS-IS (Intermediate System to Intermediate System) on virtual networks, intermediate virtual networks exists, par 0035-0037) comprise one or more second virtual nodes (see, Fig. 14D, virtual networks 1492 with each virtual network implementing multiple VNE (virtual network element as node), par 0038, 0128), the method further comprising: 
adding links from the headend node to each of the one or more first virtual nodes (Note, Fig. 14D, updating a pruned graph of virtual networks representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including multiple VNEs (virtual network elements as node), par 0004, 0035-0039, 0128); and 
adding links between each of the one or more second virtual nodes (see, Fig. 14D, one or more of the NDs 1400A-H implement multiple VNEs (virtual network element act as node), par 0125 and 0128) in the one or more intermediate domains (Note, Fig. 14D, updating a pruned graph of virtual networks (including intermediate virtual networks) representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including VNEs((virtual network elements as node), par 0004, 0035-0039, 0128).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Farkas’383 into that of Dutta’861 modified by Filsfils’206. The motivation would have been to allows a centralized controller to program any egress peer policy at ingress border routers or at hosts within the domain/AS (par 0036).

Regarding claim 12, Dutta’861 modified by Filsfils’206 discloses the computer program product of claim 11 (see, fig. 23, computer 2300, par 0922), the operation further comprising.
 The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: computing a derived graph, wherein computing the path to the endpoint node is based on the derived graph.

However Farkas’383 from the same field of endeavor (see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: computing a derived graph (see, pruned graph that is derived from LSDB but only comprised of links meeting a constraint, par 0039), wherein computing the path to the see, SPF (Shortest Path First) algorithm is run on a pruned graph that is derived from LSDB (Link State Database), par 0038-0039).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Farkas’383 into that of Dutta’861 modified by Filsfils’206. The motivation would have been to allows a centralized controller to program any egress peer policy at ingress border routers or at hosts within the domain/AS (par 0036).

Regarding claim 13, Dutta’861 modified by Filsfils’206 discloses the computer program product of claim 12 (see, fig. 23, computer 2300, par 0922).
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: 
wherein computing the derived graph comprises:  18PATENT Attorney Docket No.: 1022642US01 (103711) 
assigning the respective two or more domain border routers of each set to a respective virtual node associated with the segment identifiers of the two adjacent domains; 
removing all nodes from the source domain except the headend node and any virtual nodes; and 
removing all nodes from the one or more intermediate domains except any virtual nodes.

However Farkas’383 from the same field of endeavor (see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: 
wherein computing the derived graph (see, pruned graph that is derived from LSDB but only comprised of links meeting a constraint, par 0039) comprises: 
see, Fig. 14D, each virtual network, par 0125) to a respective virtual node (see, Fig. 14D, one or more of the NDs 1400A-H implement multiple VNEs (virtual network element act as node), par 0125 and 0128) associated with the segment identifiers (see, Fig. 14D, VLAN ID of virtual networks, par 0071 and 0125) of the two adjacent domains (Fig. 14D, By virtual of IS-IS (Intermediate System to Intermediate System) on virtual networks, intermediate virtual networks exists and connects different virtual networks with VLAN ID, VNE (virtual network element) located on the boundary of each virtual network such as NE 1470A and NE 1470E in fig. 14D, par 0035-0037); 
removing all nodes from the source domain except the headend node and any virtual nodes (Note, Fig. 14D, updating a pruned graph of virtual networks representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including VNEs(virtual network elements), par 0004, 0038-0039, 0128); and 
removing all nodes from the one or more intermediate domains except any virtual nodes (Note, Fig. 14D, updating a pruned graph of virtual networks (including intermediate virtual networks) representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including VNEs(virtual network elements), par 0004, 0035-0039, 0128).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Farkas’383 into that of Dutta’861 modified by Filsfils’206. The motivation would have been to allows a centralized controller to program any egress peer policy at ingress border routers or at hosts within the domain/AS (par 0036).

Regarding claim 14, Dutta’861 modified by Filsfils’206 discloses the computer program product of claim 13 (see, fig. 23, computer 2300, par 0922).
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: 
wherein the source domain comprises one or more first virtual nodes and the one or more intermediate domains comprise one or more second virtual nodes, the operation further comprising: 
adding links from the headend node to each of the one or more first virtual nodes; and 
adding links between each of the one or more second virtual nodes in the one or more intermediate domains.

However Farkas’383 from the same field of endeavor (see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: 
wherein the source domain (see, virtual network containing source VNE, par 0038 and 0128) comprises one or more first virtual nodes (see, Fig. 14D, one or more of the NDs 1400A-H implement multiple VNEs (virtual network element act as node), par 0125 and 0128) and the one or more intermediate domains (Note, By virtual of IS-IS (Intermediate System to Intermediate System) on virtual networks, intermediate virtual networks exists, par 0035-0037) comprise one or more second virtual nodes (see, Fig. 14D, virtual networks 1492 with each virtual network implementing multiple VNE (virtual network element as node), par 0038, 0128), the operation further comprising: 
adding links from the headend node to each of the one or more first virtual nodes (Note, Fig. 14D, updating a pruned graph of virtual networks representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including multiple VNEs (virtual network elements as node), par 0004, 0035-0039, 0128); and 
adding links between each of the one or more second virtual nodes (see, Fig. 14D, one or more of the NDs 1400A-H implement multiple VNEs (virtual network element act as node), par 0125 and 0128) in the one or more intermediate domains (Note, Fig. 14D, updating a pruned graph of virtual networks (including intermediate virtual networks) representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including VNEs((virtual network elements as node), par 0004, 0035-0039, 0128).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the computer program product as taught by Farkas’383 into that of Dutta’861 modified by Filsfils’206. The motivation would have been to allows a centralized controller to program any egress peer policy at ingress border routers or at hosts within the domain/AS (par 0036).


Regarding claim 19, Dutta’861 modified by Filsfils’206 discloses the system of claim 18 (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034), wherein the network controller (see, Fig. 1 and 23, SDN controller 120 (PCE) for source routing in communication network 110, par 0044) is further configured to.
 The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: compute a derived graph, wherein computing the path to the endpoint node is based on the derived graph.

see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: compute a derived graph (see, pruned graph that is derived from LSDB but only comprised of links meeting a constraint, par 0039), wherein computing the path to the endpoint node is based on the derived graph (see, SPF (Shortest Path First) algorithm is run on a pruned graph that is derived from LSDB (Link State Database), par 0038-0039).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Farkas’383 into that of Dutta’861 modified by Filsfils’206. The motivation would have been to allows a centralized controller to program any egress peer policy at ingress border routers or at hosts within the domain/AS (par 0036).

Regarding claim 20, Dutta’861 modified by Filsfils’206 discloses the system of claim 19 (see, Fig. 1, communication system includes a communication network 110 and a controller 120 to support path compression in routing of source routed packets, par 0034).
The combination of Dutta’861 and Filsfils’206 discloses all the claim limitations but fails to explicitly teach: 
wherein computing the derived graph comprises:  18PATENT Attorney Docket No.: 1022642US01 (103711) 
assigning the respective two or more domain border routers of each set to a respective virtual node associated with the segment identifiers of the two adjacent domains; 
removing all nodes from the source domain except the headend node and any virtual nodes; and 
removing all nodes from the one or more intermediate domains except any virtual nodes.

see, Fig. 1, packet network 101 including Edge Nodes and Core Nodes to connect hosts with each other, par 0037) discloses: 
wherein computing the derived graph (see, pruned graph that is derived from LSDB but only comprised of links meeting a constraint, par 0039) comprises: 
assigning the respective two or more domain border routers of each set (see, Fig. 14D, each virtual network, par 0125) to a respective virtual node (see, Fig. 14D, one or more of the NDs 1400A-H implement multiple VNEs (virtual network element act as node), par 0125 and 0128) associated with the segment identifiers (see, Fig. 14D, VLAN ID of virtual networks, par 0071 and 0125) of the two adjacent domains (Fig. 14D, By virtual of IS-IS (Intermediate System to Intermediate System) on virtual networks, intermediate virtual networks exists and connects different virtual networks with VLAN ID, VNE (virtual network element) located on the boundary of each virtual network such as NE 1470A and NE 1470E in fig. 14D, par 0035-0037); 
removing all nodes from the source domain except the headend node and any virtual nodes (Note, Fig. 14D, updating a pruned graph of virtual networks representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including VNEs(virtual network elements), par 0004, 0038-0039, 0128); and 
removing all nodes from the one or more intermediate domains except any virtual nodes (Note, Fig. 14D, updating a pruned graph of virtual networks (including intermediate virtual networks) representing a view of the topology of the network to prune links of the primary path or bias links of the primary path, wherein virtual networks under SDN controller including VNEs(virtual network elements), par 0004, 0035-0039, 0128).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0036).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al (US 20190273679 A1, Priority Date: May 22, 2019) discloses child PCECCs may then compute an optimal path across their respective network domains (e.g. network domains 642, 652, and 662)  (fig.6, par 0050), allocate a node segment identity (ID) from the share MPLS global label range, wherein the node segment ID is for a segment routing path (claim 12).
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/XUAN LU/            Examiner, Art Unit 2473        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473